Citation Nr: 0413295	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-04 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel

INTRODUCTION

The veteran had active service from August 1943 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

A preponderance of the medical evidence of record is against 
a finding that the veteran has a current genitourinary 
disorder which was present in service.  


CONCLUSION OF LAW

A genitourinary disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  


VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
September 2000 rating decision, February 2002 statement of 
the case, and supplemental statements of the case dated 
through January 2004, the veteran and his representative were 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his claim.  
In addition, by letter dated in March 2001, the RO explained 
the provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claims on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records 
and both VA and private medical records.  As discussed in 
detail below, the Board finds that the evidence in this case 
is sufficient to render a determination, such that an 
additional medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The recent decision of the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial decision of an agency of original jurisdiction 
(AOJ) on a claim for VA benefits.  




We note that all the VCAA requires in this regard is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2001 was 
not given prior to the first AOJ adjudication of the claim-
in fact, the first adjudication in this case was prior to the 
effective date of the VCAA-the notice was provided prior to 
the most recent transfer and certification of the appellant's 
case to the Board.  After the notice was provided, the case 
was readjudicated, and a supplemental statement of the case 
was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, including at a personal 
hearing, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In March 2004, VA's General Counsel issued an opinion as to 
the Court's statement in Pelegrini that 38 U.S.C. §§ 5103(a) 
and 3.159(b)(1) require VA to include a request that the 
claimant provide any evidence in his possession that pertains 
to the claim as part of the notice provided to a claimant 
under those provisions.  The General Counsel's opinion held 
that the Court's statement is obiter dictum and is not 
binding on VA.  Further, the opinion held that § 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
VAOPGCPREC 1-2004 (Feb. 24, 2004).  The Board is bound by the 
holding of the General Counsel's opinion.  38 U.S.C.A. 
§ 7104(c).

However, the record shows that the RO wrote the appellant in 
March 2001 to inform him of the VCAA's provisions as they 
pertained to his claim and to advise him to submit any 
additional evidence within 60 days, although that letter did 
not specifically contain the "fourth element."  Later in 
March 2001, the veteran responded that he had no additional 
medical evidence to provide.  

Under the circumstances set forth above, considering the 
multiple times his claim has been reviewed by the RO and the 
multiple occasions that he has communicated with VA regarding 
his claim, the Board finds that the appellant has had ample 
notice of the types of evidence that would support his claim, 
and that he has had ample opportunity to present evidence and 
argument in support of his appeal.  He has not identified any 
evidence not already of record.  He has requested that the 
appeal be forwarded to the Board and considered based on the 
evidence that is currently of record.  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

The service medical records, consisting primarily of reports 
of the veteran's enlistment and separation examinations, are 
completely negative for complaints, pertinent abnormal 
clinical findings, or diagnosis of any genitourinary 
disorder.  The report of the separation examination states 
that examination of the genitourinary system was normal.  

The veteran has reported that he was treated for urinary 
tract problems at a VA facility shortly after his separation 
from service in 1946.  A search for records of that 
treatment, however, was unsuccessful.  It was reported that 
the records prior to 1950 from the hospital identified by the 
veteran were destroyed in 1964.  

In August 2000, the veteran submitted statements from two 
private physicians who he claimed had treated him between 
1946 and 1987.  Both physicians stated that their records had 
been destroyed after they retired from practicing medicine.  
Neither physician was able to confirm that he had ever 
treated the veteran.  


The veteran did submit a copy of a VA Application for 
Treatment or Domiciliary Care, containing a statement by two 
VA physicians, signed in December 1953.  The physician stated 
that the veteran had recurrent pain in his right lower 
abdomen, but no nausea, vomiting, or diarrhea.  He had 
reportedly been treated by his local urologist for prostatic 
hypertrophy or infection.  A urologist stated that chronic 
prostatitis was found.  He indicated that hospitalization was 
not required at that time from a urological standpoint, and 
recommended treatment by his private physician.  

The veteran also submitted statements from two individuals in 
January 2001.  One individual stated that he had known the 
veteran all his life and recalled his complaining of prostate 
problems upon his discharge from service, which caused him to 
seek medical attention at the VA hospital in Jackson, 
Mississippi.  The other individual indicated that he had 
known the veteran since approximately 1967 and that he 
recalled conversations they had had regarding a prostate 
problem that they both shared.  

The file also contains records of the veteran's evaluation 
and treatment for prostatic hypertrophy, prostatitis, and 
urinary retention by private urologists from July 1989 to 
December 2003, including records of a transurethral prostate 
resection in March 2000, as well as VA outpatient treatment 
records, dated from July 2000 to August 2001.  The treatment 
records reflect only current treatment, and do not refer to 
urological problems that the veteran may have had during 
service.  A July 2000 VA report, however, does discuss the 
history of the veteran's urological problems, noting that he 
gave a history of voiding dysfunction since the 1940s, with 
routine follow-up and treatment by a urologist.  That 
examiner also noted the prostate surgery the veteran had 
undergone earlier that year.  It was his impression that the 
veteran had recurrent prostatism versus neurogenic bladder.  

The veteran testified at a personal hearing at the RO in 
August 2003.  He described at some length the circumstances 
of his duties during service and the urological symptoms that 
he had at that time and subsequently, and the treatment he 
had received for prostate and urological problems from 
various physicians, including the March 2000 surgery.  


In December 2003, a private urologist offered a medical 
opinion as to the etiology of the veteran's urinary tract 
problems.  He noted that he had been treating the veteran 
since March 2000 and that he had a neurogenic, atonic bladder 
that was probably secondary to chronic bladder distention of 
many years' duration.  He stated that it was his opinion that 
it was not secondary to chronic bladder obstruction as seen 
in prostate disease.  "It is entirely conceivable this began 
to develop when [the veteran] was in the service of his 
country.  He does give a history of delaying urination for 
hours while on watch.  This could have been the start of his 
retention."  

The available medical evidence shows that the veteran was 
seen in December 1953, at which time chronic prostatitis was 
found.  The available medical records do not document further 
treatment for prostate or bladder problems until 1989.  
Although the veteran has reported that he was treated for 
prostate problems at a VA hospital shortly his separation 
from service in 1946, records from that hospital from that 
time period-records which might have confirmed that he did 
in fact have a prostate or urological disorder at that time-
are no longer available.  

While the Board does not question the veteran's truthfulness 
as to his symptoms during and after service, the medical 
evidence simply does not document a diagnosis of any prostate 
or urological disorder until more than seven years after his 
separation from service.  Moreover, the report of the 
veteran's examination at the time of his separation from 
service indicates that his genitourinary system was normal.  
The Board would point out that persons without medical 
training are not competent to comment upon medical 
observations or to make medical diagnoses; such statements in 
this regard-by the veteran, his representative or others-
are entitled to no probative weight.  Espiritu v. Derwinski, 
supra.  

The strongest evidence in favor of the veteran's claim is the 
December 2003 private urologist's opinion to the effect that 
his current urinary retention could have started when he 
delayed urination for hours while on watch during service.  
That opinion, however, has no probative weight, for the 
following reasons.  


An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing medical evidence, the Board is "certainly free 
to discount the credibility of [a] physician's statement."  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Further, service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship).  

Thus, in this case, even accepting the veteran's report of 
repeated delay of urination while on duty during service, the 
physician's use of the terms "conceivable" and "could have 
been" render the opinion no more than speculative.  

To the extent that the lay statement and the veteran's 
comments and testimony purport to show continuity of 
symptomatology since his separation from service, such 
evidence is relevant only where a disorder noted in service 
is not shown to be chronic.  See 38 C.F.R. § 3.303(b).  In 
this case, no disorder-not even any pertinent symptom-was 
noted during service.  

While the veteran complains that he should not be punished 
because the VA hospital records from 1946 are no longer 
available, the Board would point out that the records of the 
two private urologists whom he reports treated him for his 
urological problem through the years have also been 
destroyed.  Such destruction of old medical records is a 
common practice.  Although it is indeed unfortunate that VA 
and private medical records that might support his claim are 
no longer available, had he filed his claim at a time more 
proximate to service, rather than 54 years later, those 
records might have been available to help him establish his 
claim.  

The Board finds that the evidence does not show that any 
current urological disorder had its origin in service.  
Therefore, service connection for a genitourinary disorder is 
not established.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the benefit-of-the-doubt 
provisions of section 5107(b) are not applicable.  




ORDER

Service connection for a genitourinary disorder is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



